Exhibit 10.1

 


CHANGE IN CONTROL AGREEMENT

 

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into by and among
CRIIMI MAE Inc. (“the Company”), a Maryland corporation, CRIIMI MAE Management,
Inc. (“the Company”), a Maryland corporation, and                    (“the
Executive”) and shall be effective as of January     , 2005 (the “Effective
Date”).

 

1.             Term.  This Agreement shall be effective for the period
commencing on the Effective Date and ending on the third anniversary of the
Effective Date, subject to earlier termination in accordance with the terms of
this Agreement (the “Term”).  The Term shall be automatically renewed for a
three-year period upon the occurrence of a Change in Control (as defined below).

 

2.             Change in Control Benefits.

 

(a)           If within two years of a Change in Control the Executive’s
employment with the Company is terminated by the Company without Cause (as
defined below) or by the Executive for Good Reason (as defined below), the
Company shall be relieved of any further salary or compensation payments to the
Executive other than the payment of accrued but unpaid salary and vacation
benefits.  Notwithstanding the preceding sentence, in return for the execution
and delivery by the Executive of a general release and waiver of claims in favor
of the Company and its affiliates, the Executive shall promptly receive from the
Company a lump sum severance payment (subject to appropriate payroll and tax
withholding and deductions) equal in amount to $                      .

 

(b)           Notwithstanding the preceding paragraph, immediately upon a Change
in Control, any equity awards granted to the Executive that have not yet become
vested, exercisable or unrestricted (as applicable) as of the date of such
Change in Control shall become vested, exercisable or unrestricted (as
applicable, and subject to appropriate withholding and deductions).

 

(c)           The foregoing severance payment and benefits shall be in lieu of
any other severance payment or severance benefit (other than the payment of
accrued but unpaid salary and vacation benefits) under any plan, policy or
practice of the Company or under any employment agreement, employment letter,
severance agreement or other understanding between the Company and the Executive
(collectively, any “Other Agreement”).  If it shall be determined that any
payment or benefit provided to the Executive would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and would be subject to the excise tax
imposed by Section 4999 of the Code, then the cash payment provided to the
Executive hereunder shall be reduced such that, after the deduction of
appropriate payroll and tax withholding (including any such excise tax) from all
“parachute payments” (as defined in the Code) provided to the Executive, the
Executive shall receive aggregate payments and benefits with the greatest net
present value.

 

1

--------------------------------------------------------------------------------


 

(d)           The termination of the Executive’s employment with the Company
shall not affect any of the Executive’s obligations that may arise under
Paragraph 3 below.

 

3.             Nonsolicitation, Developments, Nondisparagement and
Confidentiality.  In consideration for the benefits provided pursuant to this
Agreement, the Executive agrees:

 

(a)           During the Term and for a period of two years following the
termination of the Executive’s employment with the Company, he will not,
directly or indirectly, (i) induce or attempt to induce, any employees or agents
of the Company and/or any of its affiliates to do anything from which the
Executive is restricted by reason of this Agreement, or (ii) offer or aid others
to offer employment to any employees or agents of the Company and/or any of its
affiliates.

 

(b)           The Executive and the Company agree that, during the Term and
following the termination of the Term, neither party will disparage the other,
including the Company’s affiliates, products, services, customers, clients,
counterparties, officers, directors, employees, former employees,
representatives and agents, in any way whatsoever.

 

(c)           All data, concepts, ideas, designs, findings, discoveries,
inventions, improvements, advances, methods, formulas, plans, programs (computer
or otherwise), practices, techniques, developments and relationships with
customers and prospective customers relating in any way to the present products,
services, or business of the Company (collectively “Developments”) that the
Executive may conceive, make, invent or suggest during or as a result of his
employment by the Company, whether acting alone or in conjunction with others,
shall be the sole and absolute property of the Company free of any rights of any
kind on the part of the Executive.  The Executive shall promptly make full
disclosure of all Developments to the Company.  The Executive agrees to do all
acts and things (including, among others, the execution and delivery of patent
and copyright applications and instruments of assignment) deemed by the Company
to be necessary or desirable at any time in order to effect the full assignment
to the Company of his rights, if any, to such Developments.

 

(d)           The Executive recognizes that, in connection with his employment
by the Company, he may learn of, and/or it may be desirable or necessary for the
Company to disclose to him oral or written confidential information
(“Confidential Information”).  The Executive understands that Confidential
Information is valuable and proprietary to the Company (or to third parties that
have entrusted the Confidential Information to the Company).  The Executive
agrees that, except as required by his employment with the Company or by order
of a court of competent jurisdiction, he will not at any time, directly or
indirectly, use, publish, communicate, describe, disseminate, or otherwise
disclose Confidential Information to any person or entity without the express
prior written consent of the Company.  The term Confidential Information shall
include, but shall not be limited to:  (i) customer and client lists, asset
lists, lists of potential customers, clients or properties and details of
agreements with customers or regarding assets; (ii) acquisition, expansion,
marketing, financial and other business information and plans of the Company;
(iii) research and development; (iv) data compiled by the Company; (v) computer
programs; (vi) sources of supply; (vii) Confidential Information developed by
specialized consultants or contractors for the Company; (viii) purchasing,
operating, servicing and other cost

 

2

--------------------------------------------------------------------------------


 

data; (ix) special customer needs, cost and pricing data; and (x) employee
information (including, but not limited to, personnel, payroll, compensation and
benefit data and plans), including all such information recorded in manuals,
memoranda, projections, minutes, plans, drawings, designs, formula books,
specifications, computer programs and records, whether or not legended or
otherwise identified by the Company as Confidential Information, as well as such
information that is the subject of meetings and discussions and not recorded. 
Confidential Information shall not include such information that is generally
available to the public (other than as a result of a disclosure by the
Executive) or that is disclosed to the Executive by a third party under no
obligation to keep such information confidential.

 

(e)           Upon the termination of the Executive’s employment with the
Company or upon the Company’s request prior to such termination, whichever is
sooner, the Executive shall immediately deliver to the Company all plans,
designs, listings, manuals, records, notebooks, and similar repositories of or
containing Confidential Information or other documents and data relating to the
Company’s products, services, or business then in the Executive’s possession or
control or available from other persons receiving such documents from the
Executive, whether prepared by the Executive or others.  The Executive shall not
retain any copies or abstracts of any such documents.  Upon the termination of
the Executive’s employment with the Company, the Executive shall immediately
deliver to the Company all the Company property in his possession or control
including, but not limited to, computer(s) and office equipment.

 

(f)            Any substantial or material breach by the Executive of any of the
obligations set forth in this Paragraph 3 shall terminate any further
obligations that the Company may have relative to providing compensation or
benefits to the Executive and shall result in the immediate expiration and
voiding of any outstanding options, rights and other awards, vested or unvested.

 

4.             Definitions.

 

(a)           “Cause” shall exist only if, after reasonable investigation, a
majority of the Board of Directors of the Company (the “Board”), after providing
the Executive (and his counsel, if he so chooses) a reasonable opportunity to be
heard, finds that one or more of the following conditions exists:  (i) an act or
acts of personal dishonesty or misrepresentation made by the Executive and
intended to result in substantial personal enrichment of the Executive at the
expense of the Company; (ii) demonstrably willful and deliberate violations by
the Executive of the Executive’s obligations under this Agreement; (iii) the
Executive’s gross neglect (other than any such failure resulting from incapacity
due to physical or mental illness) or gross misconduct in carrying out his
duties resulting, in either case, in material economic harm to the Company; (iv)
the final, non-appealable conviction by a court of law of, or plea of nolo
contendere by, the Executive of a felony.

 

(b)           A “Change in Control” shall mean the occurrence during the Term of
any one of the following events:

 

3

--------------------------------------------------------------------------------


 

(i)            An acquisition (other than directly from the Company) of any
shares of the Common Stock of the Company (“Common Shares”) or other voting
securities of the Company by any “Person” (for purposes of this Section only, as
the term “person” is used for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either (i)
the then outstanding Common Shares or (ii) the combined voting power of the
Company’s then outstanding voting securities entitled to vote for the election
of directors, trustees or their equivalent (the “Voting Securities”); provided,
however, that in determining whether a Change in Control has occurred, Common
Shares or Voting Securities which are acquired in a “Non-Control Acquisition”
(as hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control.  A “Non-Control Acquisition” shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Company or (B) any corporation or other Person of which a majority of its
voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (ii) the Company or any Related Entity, or (iii) any Person
in connection with a “Non-Control Transaction” (as hereinafter defined); or

 

(ii)           The individuals who, on the Effective Date, are members of the
Board (the “Incumbent Board”), (i) cease for any reason (including, without
limitation, any increase or decrease in the size of the Board) to constitute at
least a majority of the members of the Board, or (ii) following a Merger (as
hereinafter defined), do not constitute at least a majority of the Board of
Directors or its equivalent of (x) the Surviving Corporation (as hereinafter
defined), if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by a Parent Corporation, or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation (as
hereinafter defined); provided, however, that if the election, or nomination for
election by the Company’s common shareholders, of any new director was approved
by a vote of at least a majority of the Incumbent Board, such new director
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board; provided, further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors of the Company (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Proxy Contest; or

 

(iii)          The consummation of:

 

(A)          A merger, consolidation, reorganization or joint venture with or
into the Company or a direct or indirect subsidiary of the Company or in which
securities of the Company are issued (a “Merger”), unless the Merger is a
“Non-Control Transaction.”  A “Non-Control Transaction” shall mean:

 

(I)            the shareholders of the Company immediately before such Merger
own directly or indirectly immediately following the Merger, in substantially
similar proportion as among such shareholders immediately before the Merger, at
least fifty percent (50%) of the outstanding common shares and the combined
voting power of the

 

4

--------------------------------------------------------------------------------


 

outstanding voting securities of (x) the corporation or entity resulting from
such Merger (the “Surviving Corporation”), if fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another
corporation or entity (such other corporation or entity, or group of
corporations or entities, being hereinafter called a “Parent Corporation”), or
(y) if there is one or more Parent Corporations, the Parent Corporation;

 

(II)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for the Merger
constitute at least a majority of the members of the Board of (x) the Surviving
Corporation, if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by a Parent Corporation, or (y) if
there is one or more Parent Corporations, the Parent Corporation; and

 

(III)         no Person other than (1) the Company or another corporation that
is a party to the agreement of Merger, (2) any Related Entity, or (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or (4)
any Person who, immediately prior to the Merger had Beneficial Ownership of
fifty percent (50%) or more of the then outstanding Common Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
or common shares of (x) the Surviving Corporation, if fifty percent (50%) or
more of the combined voting power of the then outstanding voting securities of
the Surviving Corporation is not Beneficially Owned, directly or indirectly by a
Parent Corporation, or (y) if there is one or more Parent Corporations, the
Parent Corporation.

 

(B)           A complete liquidation or dissolution of the Company; or

 

(C)           The sale or other disposition of all or substantially all the
assets of the Company and its subsidiaries taken as a whole to any Person or
group of Persons in a single transaction or series of transactions (other than a
transfer to a Related Entity or under conditions that would constitute a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose or the distribution to the Company’s shareholders of the
stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Common Shares or
Voting Securities as a result of the acquisition of Common Shares or Voting
Securities by the Company which, by reducing the number of Common Shares or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons; provided, that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Common Shares or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Common Shares or Voting Securities which increases the
percentage of the then outstanding Common Shares or

 

5

--------------------------------------------------------------------------------


 

Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.

 

(c)           “Good Reason” will exist only upon (i) any material adverse change
in the Executive’s titles, powers, responsibilities, authorities or reporting
relationships, (ii) any material breach by the Company of any material provision
of this Agreement or any Other Agreement, (iii) any material reduction in the
Executive’s base compensation (including, without limitation, any guaranteed
minimum cash or equity bonuses or awards), or (iv) the relocation of the
Executive’s principal place of performance more than 20 miles from Rockville,
Maryland [or New York, New York for Mr. Blattman and Mr. Jarrell], in each case
which occurs without the Executive’s prior written consent and which is not
fully corrected by the Company within 30 days of written notice to the Board.

 

5.             Full Settlement.  The Company’s obligation to make the payments
or grant the benefits provided for in this Agreement and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others, except as otherwise provided in this
Agreement.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
or benefits granted to the Executive under any of the provisions of this
Agreement and such amounts or benefits shall not be reduced because the
Executive obtains other employment, except as otherwise provided in this
Agreement.

 

6.             Applicable Law.  Any question as to the scope, interpretation and
effect of this Agreement will be resolved under the substantive and procedural
laws of the State of Maryland and the United States.

 

7.             Enforceability.  All provisions and portions of this Agreement
are severable.  If any provision or portion of this Agreement or the application
of any provision or portion of the Agreement shall be determined to be invalid
or unenforceable to any extent or for any reason, all other provisions and
portions of this Agreement shall remain in full force and effect and shall
continue to be enforceable to the fullest and greatest extent permitted by law.

 

8.             No Representations.  The Executive agrees that no promises, other
than the promises in this Agreement, have been made to him by or on behalf of
the Company.  He agrees that in executing this Agreement he is not relying upon
any statement or representation, other than those set forth herein, made by or
on behalf of the Company concerning his employment by the Company.

 

9.             Successors.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

6

--------------------------------------------------------------------------------


 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

 

 

CRIIMI MAE INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

CRIIMI MAE MANAGEMENT, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------